Citation Nr: 0630329	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  99-22 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an original compensable evaluation for 
residuals of a fracture of the metacarpophalangeal joint, 4th 
and 5th digits, right hand.

2.  Entitlement to service connection for posterior 
spondylosis at C5-6.

3.  Entitlement to service connection for residuals of a 
thoracic spine injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
December 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).

In October 2003, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.  

The issue of entitlement to service connection for residuals 
of a thoracic spine injury is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the 
metacarpophalangeal joint, 4th and 5th digits, right hand 
include complaints of weakness without any significant and 
limitation of motion of the fingers or functional impairment.

2.  Posterior spondylosis at C5-6 was not present during 
service or for several years thereafter and is not otherwise 
shown to be related to active service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
residuals of a fracture of the metacarpophalangeal joint, 4th 
and 5th digits, right hand are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DC) 5223 (2002); DC 5223, 5230 (2005).

2.  Posterior spondylosis at C5-6 was not incurred in or 
aggravated during active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
September 2001, November 2004, and February 2005 that told 
him what was necessary for his claims to be granted.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC) and the Supplemental Statements 
of the Case (SSOCs), he was provided with specific 
information as to why his claims seeking an increased rating 
for residuals of a fracture of the metacarpophalangeal joint, 
4th and 5th digits, right hand and for service connection for 
posterior  spondylosis at C5-6 were being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's September 2001, November 2004, and February 2005 letters 
notified the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letter explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the February 2005 letter asked the appellant to identify any 
other evidence or information that he thinks will support his 
claims and to send any evidence in his possession that 
pertains to his claims.  In addition, he was supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) by way of the 
April 2005 SSOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the claimant.  
However, at its core, what the VCAA seeks to achieve is to 
give the appellant notice of the elements outlined above.  
Once that has been done irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error in 
that the veteran has had a full opportunity to present 
evidence or argument after receiving the first notification 
letter in September 2001.  The most recent SSOC is dated in 
July 2005.  Although the notice was sent following the 
decisions on appeal, the delay in issuing the notice was not 
prejudicial to the veteran.  The delay did not affect the 
essential fairness of the adjudication, because the RO re-
adjudicated the claim, based on all the evidence of record, 
after the notice was sent.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  Because entitlement to higher 
ratings has been denied, any question regarding the effective 
date is moot and any deficiency in the content of the notice 
is not prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, and provided the veteran with 
several VA examinations.  In addition the veteran testified 
at a personal hearing.  There is no indication that there is 
any other evidence that has not been obtained.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2005).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The veteran fractured the right and little fingers of his 
right hand while in service.  In February 1998 the veteran 
was granted service connection for the residuals of these 
fractures and was assigned a non-compensable rating.  He has 
appealed, seeking a higher rating.

The veteran testified at a personal hearing that he doesn't 
have pain in his fingers where the fractures were, but that 
he has reduced coordination, grip, and strength, based on the 
residuals of the fracture of the right ring and little 
fingers.

There are no VA or private treatment records that address the 
extent of the veteran disability due to residuals of 
fractures of the right ring and little fingers.  A VA 
examination in April 1995 indicated that the veteran had a 
full range of motion of the right hand and that his right 
hand was asymptomatic.

The veteran was provided another VA examination in May 2004.  
The veteran told the examiner that he had had very few 
problems with his fingers since they were first fractured in 
service.  Examination of the right hand showed a normal range 
of motion with flexion at 90 degrees at the MP joints of the 
4th and 5th fingers of the right hand and excellent 5/5 grip 
and no tenderness to palpation.

The regulations for rating disability of the hands and 
fingers have changed during the pendency of this appeal 
effective August 26, 2002.  See, 67 Fed. Reg. 48784 (2002). 
Changes in the regulations may be applied from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria. VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to August 26, 2002, favorable ankylosis of the ring and 
little finger is rated as 10 percent disabling. (a) The 
ratings for codes 5220 through 5223 apply to favorable 
ankylosis or limited motion permitting flexion of the tips to 
within 2 inches (5.1cms.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 centimeter.) in 
either direction is not considered disabling. 38 C.F.R. § 
4.71a, Diagnostic Code 5223 (2002).

Effective August 26, 2002, limitation of motion of the ring 
or little finger is rated as noncompensably disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5230 (2005).

Favorable ankylosis of two digits of one hand, such as the 
ring or little fingers, in either hand is rated as 10 percent 
disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5223 (2005).

In this case, because the medical evidence does not show any 
limitation of motion, or any ankylosis, the criteria for a 
compensable evaluation for the residuals of fractures of the 
right fourth and fifth fingers are not met.  Additionally, 
there is no functional loss due to pain, the veteran 
testified that he doesn't have any pain.  The veteran did 
testify that he had some decreased strength and coordination, 
but this is not consistent with the VA examinations finding 
no limitation of motion and essentially no complaints 
regarding the fingers.  The most recent examination showed no 
limitation of motion and no functional limitation of the 4th 
or 5th fingers of the right hand.  Therefore, the Board finds 
that the criteria for a compensable rating are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a Diagnostic Codes (DC) 5223 (2002); DC 5223, 5230 
(2005); 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

III.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005). 

For certain chronic diseases, to include arthritis 
(spondylosis), service incurrence may be presumed if the 
disease was manifested to a degree of 10 percent or more 
within one year of service separation, the lack of 
manifestations in service notwithstanding.  38 C.F.R. §§  
3.307, 3.309.

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records from his active duty 
for training do not show any complaints of a neck disability 
or a neck injury.  The veteran testified that he injured his 
neck in an accident, but there is no mention of that accident 
in the service medical records and no evidence of any 
treatment in service.

Private and VA treatment records show that the veteran has 
been treated for cervical spondylosis at C5-6 since 1995.  
The veteran told the VA examiners in 1995 that he had 
experienced pain since 1989.  None of the treatment records 
suggest a link to service other than based on the veteran's 
own report of his history.  The veteran submitted statements 
from family members indicating that the veteran has been 
increasingly disabled service leaving service.

The veteran was provided a VA examination in May 2004.  The 
examiner stated that the veteran told him of injuring his 
neck in a motor vehicle accident while in service.  The 
examiner reviewed the veteran's service medical records and 
found no evidence of complaints regarding the cervical spine.  
The examiner noted that there was no evidence of treatment 
until approximately seven years after service.  The examiner 
also found that in 2001 the veteran had a history of cervical 
pain dating back only sever years to 1994.  Based on these 
findings and his medical expertise, the examiner offered his 
opinion that it was unlikely an accident of the type 
described by the veteran would not have required immediate 
treatment.  The examiner also gave his opinion that it was 
unlikely that symptoms would take three or more years to 
develop.  The examiner's overall opinion was that it is 
unlikely that the veteran's cervical spine disability was 
related to injuries suffered in service.

Although the veteran suffers from spondylosis of the cervical 
spine, there is no medical evidence of a similar disability 
in service, no competent evidence of manifestations of such 
disability within one year of service separation so as to 
invoke the regulations concerning presumptive service 
connection, and no medical opinion suggesting a link to 
service.  In fact, the VA examiner's opinion is that the 
disability is unlikely to be related to an injury in service.  
The veteran and his family believe that these disabilities 
are related to service, but as lay persons, they are not 
competent to testify to a medical diagnosis or etiology.  
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Based on 
the above, the Board finds that service connection for 
spondylosis of the cervical spine is not warranted.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, but as the preponderance of the evidence as 
discussed above favors a denial of the claim there is no 
doubt to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


ORDER

Entitlement to an original compensable evaluation for 
residuals of a fracture of the metacarpophalangeal joint, 4th 
and 5th digits, right hand, is denied.

Entitlement to service connection for posterior spondylosis 
at C5-6 is denied.


REMAND

The veteran's service medical records do show an injury to 
his mid back in service and the veteran has been diagnosed 
with a current thoracic spine disability.   The RO should 
schedule an examination to determine the diagnosis and 
etiology of the current thoracic spine disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "fulfillment of the statutory duty to assist 
... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should schedule the veteran 
for an examination to determine if the 
veteran suffers from a thoracic spine 
disability.  All necessary tests should 
be conducted.  The examiner is instructed 
to specifically review service medical 
records including the report of middle 
back pain in October 1988.  If a thoracic 
spine disability is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the thoracic spine disability was 
initially manifested in service, or is 
otherwise related to service.  A complete 
rationale for any opinion offered should 
be included.

2.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided an SSOC that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


